UNITED STATES DISTRICT COURT                                           For Online Publication Only
EASTERN DISTRICT OF NEW YORK                                                              FILED
--------------------------------------------------------X                                 CLERK
TRALIK BEY, for the Estate of Troy C.
Wallace,                                                                       1/22/2020 3:28 pm
                                                                               U.S. DISTRICT COURT
                                   Plaintiff,                             EASTERN DISTRICT OF NEW YORK
                                                                       ORDER LONG ISLAND OFFICE
                 -against-                                             19-CV-6324 (JMA) (SIL)

GERALDINE HART, Suffolk County, N.Y.
Police Commissioner, et al.,

                                     Defendants.
--------------------------------------------------------X
AZRACK, United States District Judge:

         On November 12, 2019, incarcerated pro se plaintiff Tralik Bey (“Plaintiff”) filed a

complaint against the Suffolk County Police Commissioner Geraldine Hart (“Commissioner

Hart”), Suffolk County Police Officers Stallone (“P.O. Stallone”) and Michael Conrad (“P.O.

Conrad”), and three unnamed individuals alleged to be P.O. Stallone’s partner, and the

Commissioner and acting-Commissioner of the NYS Division of Criminal Justice Services

(“John Does” and collectively, “Defendants”). (ECF No. 1.) Plaintiff brings this action on

behalf of himself and the “Estate of Troy Wallace.” 1          Accompanying the complaint is an

application to proceed -in -
                           forma   pauperis. However, Plaintiff did not file the required Prisoner
                             - - - ------

Litigation Authorization form (“PLRA”). Accordingly, by Notice of Deficiency dated November

14, 2019, Plaintiff was instructed to complete and return the enclosed PLRA within fourteen (14)

days in order for his case to proceed. (ECF No. 3.) On November 25, 2019, Plaintiff timely filed

the PLRA. (ECF No. 7.)



1
    Given Plaintiff’s pro se status, he may represent only himself in this action. 28 U.S.C. § 1654.

                                                        1
        Upon review of Plaintiff’s application to proceed -in -
                                                              forma   pauperis, the Court finds that
                                                                - - - ------

Plaintiff’s incomplete application does not sufficiently demonstrate that he is qualified by his

financial status to proceed in forma pauperis. Plaintiff indicates that he has no money in a

checking or savings account and has left blank questions five through eight on the form. As is

readily apparent, the application submitted by Plaintiff does not permit the Court to conclude that

he is qualified to proceed in forma pauperis. Thus, Plaintiff’s application is denied without

prejudice to a renewal thereof upon completion of the AO 239 -in ----
                                                                 forma ------
                                                                       pauperis application form

annexed to this Order. Under the circumstances, Plaintiff can best set forth his current financial

position on the long form -in ----
                              forma ------
                                    pauperis application (AO 239). Plaintiff is directed to either

remit the $400.00 filing fee or complete and return the enclosed in forma pauperis application

within fourteen (14) days from the date of this Order. Plaintiff is cautioned that a failure to timely

comply with this Order will lead to the dismissal of the complaint without prejudice and judgment

will enter.

        The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

would not be taken in good faith and therefore -in ----
                                                   forma ------
                                                         pauperis status is denied for the purpose

of any appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

        The Clerk of Court shall mail a copy of this Order and the AO 239 in forma pauperis

application form to Plaintiff at his last known address.

SO ORDERED.

Dated: January 22, 2020
       Central Islip, New York
                                                           /s/ (JMA)
                                                       JOAN M. AZRACK
                                                       UNITED STATES DISTRICT JUDGE


                                                  2
